Name: Council Regulation (EC) No 2562/2001 of 17 December 2001 on the conclusion of a Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the government of the Democratic Republic of Madagascar on fishing off Madagascar for the period from 21 May 2001 to 20 May 2004
 Type: Regulation
 Subject Matter: international affairs;  Africa;  fisheries;  air and space transport
 Date Published: nan

 Avis juridique important|32001R2562Council Regulation (EC) No 2562/2001 of 17 December 2001 on the conclusion of a Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the government of the Democratic Republic of Madagascar on fishing off Madagascar for the period from 21 May 2001 to 20 May 2004 Official Journal L 344 , 28/12/2001 P. 0021 - 0025Council Regulation (EC) No 2562/2001of 17 December 2001on the conclusion of a Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the government of the Democratic Republic of Madagascar on fishing off Madagascar for the period from 21 May 2001 to 20 May 2004THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) and the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) Under the Agreement between the European Economic Community and the government of the Democratic Republic of Madagascar on fishing off Madagascar(2), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol to the Agreement.(2) As a result of these negotiations, a new Protocol setting out the fishing opportunities and financial contribution provided for in the said Agreement for the period from 21 May 2001 to 20 May 2004 was initialled on 12 March 2001.(3) The Protocol stipulates that Community vessels fishing under the Agreement will be monitored by satellite under conditions agreed by the Parties. For that purpose, on 17 May 2001, both Parties adopted provisions establishing the method of sending data on satellite monitoring of the position of Community vessels fishing under the Agreement, which entered into force on 21 May 2001.(4) It is in the Community's interest to approve the said Protocol.(5) The method of allocating the fishing opportunities among the Member States should be defined on the basis of the traditional allocation of fishing opportunities under the said Agreement,HAS ADOPTED THIS REGULATION:Article 1The Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Economic Community and the government of the Democratic Republic of Madagascar on fishing off Madagascar for the period from 21 May 2001 to 20 May 2004 is hereby approved on behalf of the Community.The text of the Protocol is attached to this Regulation(3).The provisions concerning the vessel monitoring system (VMS) are set out in the Annex to this Regulation.Article 2The fishing opportunities set out in the Protocol shall be allocated among the Member States as follows:>TABLE>If licence applications from these Member States do not cover all the fishing opportunities fixed by the Protocol, the Commission may take into consideration licence applications from any other Member State.Article 3The Member States whose vessels are fishing under this Protocol are obliged to notify the Commission of the quantities of each stock taken in the Malagasy fishing zone in accordance with the arrangements laid down in Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas(4).Article 4The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) Opinion delivered on 25 October 2001 (not yet published in the Official Journal).(2) OJ L 73, 18.3.1986, p. 26.(3) For the text of the Protocol, see OJ L 296, 14.11.2001, p. 10.(4) OJ L 73, 15.3.2001, p. 8.ANNEXPROVISIONS SPECIFYING HOW DATA IN CONNECTION WITH THE SATELLITE-BASED POSITION MONITORING OF COMMUNITY FISHING VESSELS OPERATING UNDER THE AGREEMENT BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND THE GOVERNMENT OF THE DEMOCRATIC REPUBLIC OF MADAGASCAR ON FISHING OFF MADAGASCAR IS TO BE TRANSMITTEDIn view of the fact that the Republic of Madagascar has implemented a vessel monitoring system (VMS) applicable to its national fleet and intends to extend this system on a non-discriminatory basis to all vessels operating in its fishing zone, and that Community vessels have been subject to satellite monitoring wherever they operate since 1 January 2000 under Community legislation, it is recommended that the national authorities of the flag States and of the Republic of Madagascar should monitor by satellite as follows vessels operating under the Agreement between the European Economic Community and the Democratic Republic of Madagascar on fishing off Madagascar (hereinafter referred to as the "Agreement"):1. for the purposes of satellite-based monitoring, the Malagasy authorities have communicated to the Community the coordinates (latitudes and longitudes) of Madagascar's fishing zone (attached in Appendix I).The Malagasy authorities shall transmit this information in electronic form, expressed in decimal degrees, to the WGS-84 datum system;2. the parties shall exchange information on X.25 addresses and the specifications for electronic data transmission between their control centres in accordance with points 4 and 6. Such information shall include the following where they exist: names, telephone, telex and fax numbers, and e-mail addresses (Internet or X.400) which may be used for general communications between control centres;3. the position of vessels shall be determined with a margin of error of less than 500 metres and a confidence interval of 99 %;4. when a vessel which is fishing under the Agreement and is the subject of satellite-based monitoring pursuant to Community legislation enters a fishing zone of the Republic of Madagascar, the subsequent position reports shall immediately be transmitted by the control centre of the flag State to the Malagasy fisheries monitoring centre (FMC) at intervals of no more than two hours. The messages concerned will be identified as position reports;5. the messages specified at point 4 shall be transmitted electronically in X.25 format, without any further protocol. They shall be communicated in real time in the format set out in Appendix II;6. where the continuous satellite monitoring equipment installed on board a fishing vessel develops a technical fault or breaks down, the skipper of the vessel shall transmit the information specified at point 4 to the control centre of the flag State in good time. In such circumstances, it will be necessary to send a position report every 12 hours while the vessel is in a fishing zone of the Republic of Madagascar. The control centre of the flag State or the fishing vessel shall send these messages immediately to the FMC. The defective equipment shall be repaired or replaced as soon as the vessel completes its fishing trip or within one month at the latest. After this deadline, the vessel in question may not undertake any further fishing trips until the equipment has been repaired or replaced;7. the control centres of the flag States shall monitor the movements of their vessels in Malagasy waters at two-hourly intervals. If the vessels are not being monitored in accordance with the conditions laid down, the FMC shall be informed immediately and the procedure laid down at point 6 shall be applicable;8. if the FMC establishes that the flag State is not transmitting the information specified at point 4, the other party shall be informed immediately;9. the monitoring data communicated to the other party in accordance with these provisions is intended solely for the purposes of the Malagasy authorities in controlling and monitoring the Community fleet fishing under the Agreement. Such data may not under any circumstances be communicated to other parties;10. the parties agree to take all necessary steps to meet the message requirements laid down in points 4 and 6 as soon as possible, and in no case later than six months after these provisions enter into force;11. the parties agree to exchange upon request information on the equipment used for satellite monitoring, in order to ensure that each piece of equipment is fully compatible with the requirements of the other party for the purposes of these provisions;12. any dispute over the interpretation or application of these provisions shall be the subject of consultation between the parties within the Joint Committee referred to in Article 9 of the Agreement.These provisions shall enter into force on 21 May 2001.Appendix ICoordinates (latitudes and longitudes) of the Madagascar fishing zone>TABLE>Appendix IICommunication of VMS messages to MadagascarPOSITION REPORT>TABLE>Character set. ISO 8859,1A data transfer is structured in the following way:- a double oblique bar (//) and a code mark the beginning of the transmission,- a simple oblique bar (/) marks a separation between the code and the piece of data.The optional data has to be inserted between the beginning and the end of the recording.